DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment to the claims, mailed 01/26/2021 are entered. Claims 18 and 19 are amended. The standing rejection of the same claims under 35 U.S.C. 112, second paragraph is withdrawn. 

Allowable Subject Matter
Claims 12-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record may not disclose and/or reasonably suggest a network monitoring system that may dynamically generate instructions that generate template based network flow information. A service node may generate the instructions after receiving configuration information or template. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication to Shanbhag et al. (US 2017/0237645 Al) discloses a Monitoring system for networks that may include network elements from multiple vendors. The system 
US Publication to Dong et al. (US 2013/0262703 A1) discloses a network monitoring system where data from flow entries may be aggregated and formatted into one or more flow record that may include template record/s before exporting to collector.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORI A AGA whose telephone number is (571)270-1868.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SORI A AGA/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476